DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The word “cubicle” is used where “cubical” would properly describe the invention ([0032], [0037], [0041], [0047], [0061]), the phrase “seal 110ing” appears where “sealing” would be appropriate [0047], and the phrase “seal 110able” appears where “sealable” would be appropriate [0061]. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: The claim recites the term “being” where “is” would be grammatically correct and the claim does not conclude with a period. Appropriate correction is required.
Claim Interpretation
Regarding claims 5 and 18, the claims recite the limitation “wherein the injection needle is operable to inject a gas into the resilient container.” These are considered to be statements regarding the material worked upon by the claimed refilling system. The courts have held that the inclusion of material or article worked upon does not impart patentability to the claims. See In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). The inclusion of the article formed within the body of an apparatus claim does not, without more, make the claim patentable. See In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (see MPEP § 2115). Therefore, for the purposes of this Office action, the limitations will be interpreted as if they required a system capable of injecting a gas using the injection needle. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “an e-liquid discharge end” is recited twice, rendering it unclear whether the second recitation is intended to refer to the e-liquid discharge end of the first recitation or to a new e-liquid discharge end. The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it referred to a single e-liquid discharge end. Claims 2-16 are indefinite by dependence.

Regarding claim 17, the limitation “an e-liquid discharge end” is recited twice, rendering it unclear whether the second recitation is intended to refer to the e-liquid discharge end of the first recitation or to a new e-liquid discharge end. The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it referred to a single e-liquid discharge end. Claims 18 and 19 are indefinite by dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 2021/0378297) in view of Flayer (US 2016/0286860).

Regarding claim 1, Beer discloses a case for an electronic smoking device adapted to receive a liquid cartridge adapted to contain a liquid (abstract). The case has a connection interface (figure 8c, reference numeral 180) comprising a first hollow needle element (figure 8c, reference numeral 181) and a second hollow needle element (figure 8c, reference numeral 182) that are connected to the reservoir of the cigarette ([0072], figure 3, reference numeral 300) by penetrating through a primary receiving portion of the electronic smoking device ([0049], figure 8c, reference numeral 101). The case has a pump system that recaptures air that is ousted from the liquid reservoir ([0062], figure 3, reference numeral 150) through the first needle element and an air channel system ([0073], figure 3, reference numeral 140). The first needle is therefore considered to meet the claim limitation of a vent needle. Liquid flows from the cartridge along a liquid channel system ([0061], figure 3, reference numeral 110) and then into the electronic smoking device through the second hollow needle element [0073]. It is evident that the needles could puncture a seal since they are shown with sharp tips (figure 8a). The second hollow needle element is therefore considered to meet the claim limitation of an injection needle. Beer does not explicitly disclose the needle penetrating an airtight seal of the smoking device.
Flayer teaches an electronic vaporizing device with an automatically resealable reservoir tank (abstract, figure 4A, reference numeral 410). The tank has a sealed end and a butt cap with a hole for syringe needle access ([0022], figure 4A, reference numeral 102). The septum is located across the butt cap and allows penetration by the needle to fill or refill the liquid while preventing liquid leakage ([0021], figure 1, reference numeral 101). A vacuum is maintained within the reservoir [0021], indicating that the seal is also an airtight seal since it would otherwise be impossible to maintain a vacuum within the reservoir.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine penetrated portion of the smoking article of Beer with the septum of Flayer. One would have been motivated to do so since Flayer teaches a septum that can be pierced by a needle to refill the liquid without allowing leakage.

Regarding claim 7, Flayer teaches that the tank is filled with a liquid solution [0001], indicating that the tank must be properly sized to accommodate such a solution since it does in fact accommodate the solution. The liquid solution is vaporized in use [0019].

Regarding claim 8, Beer discloses that liquid flows from the cartridge along a liquid channel system ([0061], figure 3, reference numeral 110) and then into the electronic smoking device through the second hollow needle element [0073]. It evident that the sharp tips of the needles of Beer could puncture the septum of the combination since Flayer teaches that the septum is designed to be punctured by a needle [0022].

Regarding claim 9, Beer discloses that the apparatus recaptures air that is ousted as the reservoir during the refill process through the first hollow needle [0073]. It is evident that these processes occur simultaneously since the air must be displaced as the liquid is filled.

Regarding claim 10, Flayer teaches that the cartridge is cylindrical (figure 4A).

Regarding claim 11, modified Beer teaches all the claim limitations as set forth above. Modified Beer does not explicitly teach the cartridge being cubical.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cartridge cubical. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 12, Beer discloses that the atomizer/liquid reservoir portion of the smoking device is attached to a power supply portion [0047] that are detachable from each other [0037]. 

Regarding claims 13 and 14, Beer discloses that an air inhalation port is provided in an end cap at the back end of the atomizer/liquid reservoir portion of the smoking device [0035], and it is evident that the port forms an aperture.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 2021/0378297) in view of Flayer (US 2016/0286860) as applied to claim 1 above, and further in view of Janfada (US 2021/0401054).

Regarding claim 2, modified Beer teaches all the claim limitations as set forth above. Modified Beer does not explicitly teach a resilient container encapsulating the cartridge and the seal.
Janfada teaches an apparatus for vaporizing oil (abstract) having a reservoir made of a resilient-elastic material such that a user can squeeze the device to force the oil within the reservoir to a further location for vaporization [0031]. The reservoir is considered to meet the claim limitation of a container since it contains the contents.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of modified Beer with resilient-elastic material of Janfada. One would have been motivated to do so since Janfada teaches that providing a resilient-elastic material allows a user to ensure that all material is expelled from the reservoir for vaporization. It is evident that, in the combination, the container would encapsulate the cartridge and seal since claim 1 requires that the cartridge be defined by an elongated cavity and ends, which are taught Beer and Flayer in combination, and applicant’s specification indicates that the container is considered to encapsulate the seal when the seal forms a portion of the side of the container ([0060], figure 4, reference numeral 110).

Regarding claims 3 and 4, it evident that the sharp tips of the needles of Beer could puncture the septum of the combination since Flayer teaches that the septum is designed to be punctured by a needle [0022].

Regarding claim 5, it is evident that the pump, liquid channel system and second hollow needle could be used to inject a gas into the smoking article since they all allow fluid flow.

Regarding claim 6, the resilient-elastic reservoir of Janfada is considered to meet the claim limitation of a bag since it is made from a flexible material and has an opening.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 2021/0378297) in view of Flayer (US 2016/0286860) as applied to claim 1 above, and further in view of Chong (US 8,998,858).

Regarding claim 15, modified Beer teaches all the claim limitations as set forth above. Flayer additionally teaches that the seal is made from silicon [0021]. Modified Beer does not explicitly teach the seal being made from silicone.
Chong teaches a member that is pierced by a needle made from either silicon or liquid silicone rubber since they are both self-sealing materials (column 30, lines 24-40).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silicon of modified Beer for the liquid silicone rubber of Chong. One would have been motivated to do since Chong teaches that silicon and liquid silicone rubber are both suitable materials for forming self-sealing membranes. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 16, Chong teaches that liquid silicone rubber since is a self-sealing material (column 30, lines 24-40).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US 2021/0378297) in view of Flayer (US 2016/0286860) and Janfada (US 2021/0401054).

Regarding claim 17, Beer discloses a case for an electronic smoking device adapted to receive a liquid cartridge adapted to contain a liquid (abstract). The case has a connection interface (figure 8c, reference numeral 180) comprising a first hollow needle element (figure 8c, reference numeral 181) and a second hollow needle element (figure 8c, reference numeral 182) that are connected to the reservoir of the cigarette ([0072], figure 3, reference numeral 300) by penetrating through a primary receiving portion of the electronic smoking device ([0049], figure 8c, reference numeral 101). The case has a pump system that recaptures air that is ousted from the liquid reservoir ([0062], figure 3, reference numeral 150) through the first needle element and an air channel system ([0073], figure 3, reference numeral 140). The first needle is therefore considered to meet the claim limitation of a vent needle. Liquid flows from the cartridge along a liquid channel system ([0061], figure 3, reference numeral 110) and then into the electronic smoking device through the second hollow needle element and recaptures air that is ousted as the reservoir during the refill process through the first hollow needle [0073]. It is evident that these processes occur simultaneously since the air must be displaced as the liquid is filled. The atomizer/liquid reservoir portion of the smoking device is attached to a power supply portion [0047] that are detachable from each other [0037]. The second hollow needle element is therefore considered to meet the claim limitation of an injection needle. It is evident that the needles could puncture a seal since they are shown with sharp tips (figure 8a). Beer does not explicitly disclose (a) the needle penetrating an airtight seal of the smoking device and (b) a resilient container.
Regarding (a), Flayer teaches an electronic vaporizing device with an automatically resealable reservoir tank (abstract, figure 4A, reference numeral 410). The tank has a sealed end and a butt cap with a hole for syringe needle access ([0022], figure 4A, reference numeral 102). The septum is located across the butt cap and allows penetration by the needle to fill or refill the liquid while preventing liquid leakage ([0021], figure 1, reference numeral 101). A vacuum is maintained within the reservoir [0021], indicating that the seal is also an airtight seal since it would otherwise be impossible to maintain a vacuum within the reservoir. An air inhalation port is provided in an end cap at the back end of the atomizer/liquid reservoir portion of the smoking device [0035], and it is evident that the port forms an aperture. The tank is filled with a liquid solution [0001], indicating that the tank must be properly sized to accommodate such a solution since it does in fact accommodate the solution. The liquid solution is vaporized in use [0019].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine penetrated portion of the smoking article of Beer with the septum of Flayer. One would have been motivated to do so since Flayer teaches a septum that can be pierced by a needle to refill the liquid without allowing leakage.
Regarding (b), Janfada teaches an apparatus for vaporizing oil (abstract) having a reservoir made of a resilient-elastic material such that a user can squeeze the device to force the oil within the reservoir to a further location for vaporization [0031]. The reservoir is considered to meet the claim limitation of a container since it contains the contents.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of modified Beer with resilient-elastic material of Janfada. One would have been motivated to do so since Janfada teaches that providing a resilient-elastic material allows a user to ensure that all material is expelled from the reservoir for vaporization. It is evident that, in the combination, the container would encapsulate the cartridge and seal since claim 1 requires that the cartridge be defined by an elongated cavity and ends, which are taught Beer and Flayer in combination, and applicant’s specification indicates that the container is considered to encapsulate the seal when the seal forms a portion of the side of the container ([0060], figure 4, reference numeral 110).

Regarding claim 18, it is evident that the pump, liquid channel system and second hollow needle could be used to inject a gas into the smoking article since they all allow fluid flow.

Regarding claim 19, it is evident that the seal of Flayer self seals since Flayer teaches that the seal reseals after penetration by a syringe needle [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747